Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 1 of 21                    PageID #: 331




                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII


 ELIZABETH CORNEL,                                   Civ. No. 19-00236 JMS-RT

                Plaintiff,                           ORDER GRANTING IN PART AND
                                                     DENYING IN PART DEFENDANT
         vs.                                         DEXTER KAUAHI’S SECOND
                                                     MOTION TO DISMISS
 STATE OF HAWAII; HAWAII
 PAROLING AUTHORITY; DEXTER
 KAUAHI, BADGE NO. 1199,

                Defendants.


    ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT
          DEXTER KAUAHI’S SECOND MOTION TO DISMISS

                                    I. INTRODUCTION

                Pending before the court is Defendant Dexter Kauahi’s (“Defendant”

  or “Kauahi”) Second Motion to Dismiss, ECF No. 39, 1 seeking to dismiss the

  Second Amended Complaint (“SAC”) brought by Plaintiff Elizabeth Cornel

  (“Plaintiff” or “Cornel”) against Kauahi and co-Defendants State of Hawaii

  (“State”) and the Hawaii Paroling Authority (“HPA”). To be clear, the Motion to


         1
           Although the motion is entitled the “Second” Motion to Dismiss, Kauahi withdrew his
  first motion to dismiss without prejudice. See ECF No. 34. This Order is the first opportunity
  the court has had to review the SAC’s allegations.


                                                 1
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 2 of 21           PageID #: 332




  Dismiss only concerns claims against Kauahi; neither the State nor the HPA has

  filed a motion. The court has reviewed the Motion to Dismiss, Opposition, Reply,

  and supplemental memoranda requested by the court, and decides the matter under

  Local Rule 7.1(c) without a hearing. Based on the following, the Motion to

  Dismiss is GRANTED in part and DENIED in part.

                                 II. BACKGROUND

  A.    Factual Background

               “At the motion-to-dismiss stage, [courts] take all well-pleaded

  factual allegations in the complaint as true, construing them ‘in the light most

  favorable to the nonmoving party,’ and then determine[s] ‘whether

  they plausibly give rise to an entitlement to relief.’” Keates v. Koile, 883 F.3d

  1228, 1234 (9th Cir. 2018) (quoting Silvas v. E*Trade Mortg. Corp., 514 F.3d

  1001, 1003 (9th Cir. 2008) and Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

               Applying that standard, the SAC alleges that Kauahi (a sheriff

  employed by the State of Hawaii, Department of Public Safety) arrested Cornel

  (who was released from prison, but had been on parole under authority of the

  HPA) on February 2, 2018, by serving “a stale and/or invalid warrant, nearly seven

  years old.” SAC ¶ 15, ECF No. 17 at PageID #159. “[A]s such[,] Dexter Kauahi

  lacked probable cause and/or made an unlawful arrest based on an invalid warrant


                                            2
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 3 of 21                        PageID #: 333




  on its face.” Id. The SAC explains the circumstances of the arrest and the context

  for that arrest warrant—and understanding those details is critical in assessing the

  parties’ arguments as to whether the SAC states valid claims. The court sets forth

  key portions of that background in a timeline fashion:2

         Aug. 12, 2005           Cornel sentenced in state court to 10 years incarceration.
                                 The HPA sets her minimum term at 2 years and 6
                                 months. SAC ¶ 8, ECF No. 17 at PageID #158.

         Oct. 18, 2007           Cornel released on parole. Id. ¶ 9, ECF No. 17 at PageID
                                 #158. The court infers from the SAC that her parole was
                                 set to end on March 15, 2015. See, e.g., id. ¶ 27, ECF
                                 No. 17 at PageID #161 (“[T]he expiration of Ms.
                                 Cornel’s maximum term . . . was restored to March 15,
                                 2015, and Ms. Cornel was therefore immediately
                                 discharged from further parole supervision [in June
                                 2018].”).

         May 23, 2011            The HPA issues an arrest warrant for Cornel (the “re-take
                                 warrant”), directing a sheriff to arrest her for violating
                                 parole by “fail[ing] to keep her Parole Officer informed
                                 of her whereabouts when she failed to notify of her
                                 change of address . . . .” ECF No. 52-2 at PageID #295.3

                                 Among other things, the re-take warrant states on its
                                 face: “Maximum Parole Term: March 15, 2015,” id., and


         2
           Other salient allegations are set forth in appropriate discussion sections to follow.
  Again, the court focuses on allegations against Kauahi regarding the re-take warrant.
         3
          The court previously incorporated the re-take warrant as part of the SAC because the
  SAC “refers extensively to the document or the document forms the basis of the plaintiff’s
  claim.” See ECF No. 51 at PageID #283 (quoting Khoja v. Orexigen Therapeutics, Inc. 899 F.3d
  988, 1002 (9th Cir. 2018)).


                                                    3
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 4 of 21        PageID #: 334




                         commands the sheriff to “make due return of your
                         proceeding upon this writ.” Id.

                         The SAC contains seemingly contradictory allegations
                         regarding Cornel’s parole violation. On one hand, it
                         alleges that “[a]t the time HPA requested and obtained
                         the Arrest Warrant[,] HPA had no authority to execute
                         the Arrest Warrant as Ms. Cornel had already been
                         discharged by the HPA.” SAC ¶ 12, ECF No. 17 at
                         PageID #159. But the SAC also alleges that “HPA
                         determined Ms. Cornel violated the terms and conditions
                         of her parole by failing to inform her parole officer of her
                         change of address.” Id. ¶ 23, ECF No. 17 at PageID
                         #160. And the earliest she could have been discharged
                         from parole was March 15, 2015. ECF No. 52-2 at
                         PageID #295.

       Sept. 29, 2011    “Cornel’s parole was retroactively suspended effective
                         March 8, 2011.” SAC ¶ 10, ECF No. 17 at PageID #159.

       Feb. 2, 2018      Almost seven years after it was issued, Kauahi serves the
                         re-take warrant on Cornel and arrests her. Id. ¶ 13, ECF
                         No. 17 at PageID #159; ECF No. 52-2 at PageID #295.
                         Cornel was re-incarcerated from February 2, 2018 until
                         April 19, 2018. Id. ¶ 22, ECF No. 17 at PageID #160.

       April 19, 2018    A hearing was held on a motion by Cornel to dismiss the
                         parole violation proceeding. Id. ¶¶ 24, 29, ECF No. 17 at
                         PageID #160-61. Cornel was released from custody, and
                         presumably was returned to parole. Id. ¶ 28, ECF No. 17
                         at PageID #161.

       June 28, 2018     “HPA sent Ms. Cornel notice that the HPA Board needed
                         to further review its previous decision of September 29,
                         2011 that suspended her parole effective March 8, 2011.”
                         Id. ¶ 26, ECF No. 17 at PageID #161. “[A]fter
                         completing its review, the Board decided to rescind the
                         previous decision to suspend her parole[.]” Id.

                                         4
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 5 of 21             PageID #: 335




                             “As a result of the Board’s decision, the expiration of
                             Ms. Cornel’s maximum term . . . was restored to March
                             15, 2015, and Ms. Cornel was therefore immediately
                             discharged from further parole supervision.” Id. ¶ 27,
                             ECF No. 17 at PageID #161.

  B.    Procedural Background

               Plaintiff filed suit on October 25, 2018 in the First Circuit Court of the

  State of Hawaii. ECF No. 1 at PageID #2. Defendants removed the action to

  federal court on May 7, 2019, after a First Amended Complaint, ECF No. 1-1,

  added federal claims under 42 U.S.C. § 1983. ECF No. 1. Plaintiff filed the SAC

  on August 28, 2019; the SAC simply corrected the name of the sheriff who served

  the re-take warrant by substituting Kauahi for a different name. See ECF Nos. 13,

  17.

               The SAC is not a model of clarity. In an overlapping manner, the

  SAC alleges five counts: (1) false arrest/false imprisonment; (2) intentional

  infliction of emotional distress; (3) negligent infliction of emotional distress;

  (4) gross negligence; and (5) “Unlawful seizure and Detention.” ECF No. 17 at

  PageID #162-67. Counts one, two, and three appear to be directed only at the

  HPA—they speak in terms of “HPA” and do not mention Kauahi at all. See, e.g.,

  SAC ¶ 33, ECF No. 17 at PageID #162 (“HPA unduly delayed in executing the

  Arrest Warrant[.]”) (emphasis added). Counts four and five, however, are

                                             5
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 6 of 21                    PageID #: 336




  specifically directed at “defendants,” and also sometimes specifically mention

  Kauahi. See, e.g., id. ¶ 75, ECF No. 17 at PageID #168 (“As a direct and

  foreseeable result of said acts and omissions of the defendants[,] the plaintiff was

  illegally arrested and held in custody[.]”); id. ¶ 77 (“Defendant [S]tate of Hawaii,

  Hawaii Paroling Authority, [and] Dexter Kauahi . . . are directly liable and

  responsible for the unlawful arrest and seizure . . . of the plaintiff[.]”). Moreover,

  count five appears to include both state law claims for false arrest, and federal

  claims under 42 U.S.C. § 1983 for unlawful seizure and denial of due process

  under the Fourth and Fourteenth Amendments of the U.S. Constitution. See id.

  ¶¶ 80-81, ECF No. 17 at PageID #169-170. 4

                Accordingly, the court construes the SAC as making claims against

  Kauahi for (1) false arrest/imprisonment, (2) gross negligence, and

  (3) constitutional violations under 42 U.S.C. § 1983—as does Kauahi in his

  Motion to Dismiss. See ECF No. 39-1 at PageID #226 (arguing that the SAC’s

  allegations “do[] not constitute false imprisonment, gross negligence, or an illegal

  seizure”).



         4
            The SAC also mentions “cruel and unusual punishment of the plaintiff,” SAC ¶ 77, ECF
  No. 17 at PageID #168, although the parties do not discuss whether this phrase is meant to be an
  Eighth Amendment claim. If necessary, the parties can address at a later time whether the SAC
  asserts such a claim.


                                                 6
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 7 of 21              PageID #: 337




               Kauahi filed his Motion to Dismiss on January 16, 2020, ECF No. 39;

  Cornel filed an Opposition on March 27, 2020, ECF No. 47; and Kauahi filed a

  Reply on April 6, 2020, ECF No. 48. On May 8, 2020, the court ordered Cornel to

  supplement the record with a copy of the re-take warrant, and requested

  supplemental briefing. ECF No. 51. Both parties filed their supplemental briefing

  on May 22, 2020. ECF Nos. 53, 54.

                            III. STANDARD OF REVIEW

               Federal Rule of Civil Procedure 12(b)(6) permits a motion to dismiss

  for “failure to state a claim upon which relief can be granted[.]” A Rule 12(b)(6)

  dismissal is proper when there is either a “‘lack of a cognizable legal theory or the

  absence of sufficient facts alleged.’” UMG Recordings, Inc. v. Shelter Capital

  Partners, LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica

  Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).

               Although a plaintiff need not identify the legal theories that are the

  basis of a pleading, see Johnson v. City of Shelby, Mississippi, 574 U.S. 10, 11

  (2014) (per curiam), a plaintiff must nonetheless allege “sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

  U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This

  tenet—that the court must accept as true all of the allegations contained in the


                                              7
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 8 of 21             PageID #: 338




  complaint—“is inapplicable to legal conclusions.” Id. Accordingly, “[t]hreadbare

  recitals of the elements of a cause of action, supported by mere conclusory

  statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555); see also Starr v.

  Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) (“[A]llegations in a complaint or

  counterclaim may not simply recite the elements of a cause of action, but must

  contain sufficient allegations of underlying facts to give fair notice and to enable

  the opposing party to defend itself effectively.”).

               Rather, “[a] claim has facial plausibility when the plaintiff pleads

  factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

  Twombly, 550 U.S. at 556). In other words, “the factual allegations that are taken

  as true must plausibly suggest an entitlement to relief, such that it is not unfair to

  require the opposing party to be subjected to the expense of discovery and

  continued litigation.” Starr, 652 F.3d at 1216. Factual allegations that only permit

  the court to infer “the mere possibility of misconduct” do not show that the pleader

  is entitled to relief as required by Rule 8. Iqbal, 556 U.S. at 679.

                                   IV. DISCUSSION

               Kauahi argues that it is undisputed, based on the allegations of the

  SAC, that “all [he] did was serve a valid and outstanding warrant of arrest.” ECF


                                             8
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 9 of 21             PageID #: 339




  No. 39-1 at PageID #225. “He was a duly authorized Deputy Sheriff for the State

  of Hawaii who served an outstanding parole-retake warrant on the proper person in

  [a] professional manner.” Id. He argues that merely serving a valid warrant “does

  not constitute false imprisonment, gross negligence, or an illegal seizure [under the

  Fourth Amendment].” Id. at PageID #226. The court first addresses the state law

  claims for false arrest/false imprisonment and gross negligence, and then addresses

  Fourth and Fourteenth Amendment claims under 42 U.S.C. § 1983.

  A.    The State Law Claims are Dismissed with Leave to Amend; Kauahi is
        Protected by a Qualified Privilege

               Kauahi argues that the state law claims fail as a matter of law because

  he has a qualified privilege under Hawaii law, and the SAC fails to allege that he

  was motivated by malice as necessary to negate such a privilege. The court agrees.

               “Under Hawaii law, it is well established that a nonjudicial

  government official performing a public duty enjoys the protection of a qualified

  privilege.” Kealoha v. Hawaii, 2006 WL 2052331, at *5 (D. Haw. July 20, 2006)

  (citing Towse v. Hawaii, 64 Haw. 624, 631, 647 P.2d 696, 702 (1982), and

  Medeiros v. Kondo, 55 Haw. 499, 522 P.2d 1269, 1272 (1974)); see also, e.g.,

  Begley v. Cty. of Kauai, 2018 WL 3638083, at *6 (D. Haw. July 31, 2018)

  (reiterating and explaining the doctrine).



                                               9
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 10 of 21             PageID #: 340




               But this protection is not absolute—the state official effectively

  waives a qualified privilege if the “official in exercising his authority is motivated

  by malice, and not by an otherwise proper purpose.” Medeiros, 55 Haw. at 500-01,

  503, 522 P.2d at 1270-71. And so, “[f]or a tort action to lie against a nonjudicial

  government official, the injured party must allege and demonstrate by clear and

  convincing proof that the official was motivated by malice and not by an

  otherwise proper purpose.” Edenfield v. Estate of Willets, 2006 WL 1041724, at

  *12 (D. Haw. Apr. 14, 2006) (citing Towse, 64 Haw. at 631-33, 647 P.2d at 702-

  03, and Medeiros, 55 Haw. at 504-05, 522 P.2d at 1272)) (emphasis added).

               In this context, an “actual malice” test applies for state law claims

  other than defamation. See, e.g., Bartolome v. Kashimoto, 2009 WL 1956278, at

  *1 (D. Haw. June 26, 2009) (citing cases). Under that test, “malicious or improper

  purpose” is defined in “its ordinary and usual sense.” Awakuni v. Awana, 115

  Haw. 126, 141, 165 P.3d 1027, 1042 (2007). Awakuni utilized Black’s Law

  Dictionary definitions of “maliciousness” and “malice”: (1) “substantially certain

  to cause injury and without just cause or excuse”; (2) “the intent, without

  justification or excuse, to commit a wrongful act, reckless disregard of the law or

  of a person’s legal rights; and (3) “ill will[,] wickedness of heart.” Id. (citations

  and editorial marks omitted). And whether an official is motivated by malice is a


                                             10
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 11 of 21             PageID #: 341




  subjective test. See, e.g., Edenfield, 2006 WL 1041724, at *13. “Although

  proving subjective motivation by clear and convincing evidence may be a difficult

  standard . . . to meet, that is the burden that the Hawaii Supreme Court has adopted

  in its effort to balance competing interests.” Id.

               Further, this court has adopted the view that even if “malice” is

  required, the standard does not necessarily preclude application to negligence-

  based torts. See Krizek v. Queens Med. Ctr., 2019 WL 3646567, at *7 (D. Haw.

  Aug. 6, 2019) (“[W]hile the requirement that plaintiffs show actual malice to

  overcome the ‘qualified or conditional privilege’ is a significant obstacle, it does

  not preclude negligence liability in all cases. In particular, conduct performed with

  ‘reckless disregard of the law or of a person’s legal rights’ may be negligent, even

  though negligent conduct often does not involve malice.”) (quoting Long v. Yomes,

  2011 WL 4412847, at *7 (D. Haw. Sept. 20, 2011)). “A plaintiff can state a

  negligence claim against a non-judicial official only if the plaintiff has adequately

  alleged that the official recklessly disregarded the law or the plaintiff’s legal rights.

  In other words, the plaintiff must allege that the official was motivated by malice

  and not by an otherwise proper purpose.” Long, 2011 WL 4412847, at *8 (citation

  and internal quotation marks omitted).




                                             11
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 12 of 21             PageID #: 342




               Applying those standards, nothing in the SAC alleges that Kauahi was

  motivated by malice or acted maliciously. Although the SAC generally alleges that

  “Kauahi lacked probable cause and/or made an unlawful arrest based on an invalid

  warrant on its face,” SAC ¶ 15, ECF No. 17 at PageID #159, nowhere does it

  allege any facts as to what his motivation was when he served the re-take warrant.

  It is not enough for these purposes to allege in count four’s “gross negligence”

  claim that “Defendants acted indifferently towards and ha[ve] breached their . . .

  duties to Plaintiff. . .” Id. ¶ 70, ECF No. 17 at PageID #167. And it is not enough

  to allege in count five that “at the time the defendants arrested the plaintiff they

  had no probable cause to believe that the plaintiff had committed a crime and/or

  that the warrant was valid.” Id. ¶ 73, ECF No. 17 at Page ID #167. Nor is it

  sufficient simply to allege that “Kauahi . . . [is] directly liable and responsible for

  the unlawful arrest and seizure . . . because [he] . . . knowingly failed to enforce the

  Constitution of the United States pertaining to the . . . legal duties to not violate the

  plaintiff’s right to be free from unreasonable search and seizures. . . .” Id. ¶ 77,

  ECF No. 17 at PageID #168-69. See, e.g., Iqbal, 556 U.S. at 678 (“Threadbare

  recitals of the elements of a cause of action, supported by mere conclusory

  statements, do not suffice.”).




                                             12
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 13 of 21          PageID #: 343




               Accordingly, the court DISMISSES the state law claims for false

  arrest and gross negligence against Kauahi without prejudice. The court will allow

  Plaintiff to file a third amended complaint to allege—if she has a legitimate basis

  to do so—specific facts that plausibly indicate that Kauahi was “motivated by

  malice and not by an otherwise proper purpose.” Medeiros, 55 Haw. at 504-05,

  522 P.2d at 1272.

  B.    Given the SAC’s Allegations, it is Inappropriate to Decide the § 1983
        Claims at this Rule 12(b)(6) Motion-to-Dismiss Stage

               In assessing the federal claims, the SAC presents an unusual posture.

  Cornel emphasizes the SAC’s allegations that her arrest was unlawful because the

  re-take warrant was “invalid . . . on its face.” SAC ¶ 15, ECF No. 17 at PageID

  #159. And after reviewing the warrant, the court agrees that, in context, the

  warrant indeed was facially invalid when served. On its face, it states that Cornel’s

  “maximum parole term” ended on “March 15, 2015.” That is, her parole had

  expired before the warrant was served in 2018. Even if it was facially valid when

  it was issued in 2011, it had effectively become facially invalid by the time Kauahi

  served it in 2018. Construing the SAC in the light most favorable to Cornel, the

  court must assume for purposes of this Motion to Dismiss that Kauahi arrested

  Cornel knowing that the warrant had expired on its face. See, e.g., Keates, 883

  F.3d at 1234.

                                           13
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 14 of 21                    PageID #: 344




                But that does not end the analysis—despite the warrant’s facial

  invalidity, Cornel’s arrest might still have been proper. In seeking dismissal,

  Kauahi’s argument essentially is that, even if the warrant says that Cornel’s parole

  ended in 2015, her arrest in 2018 was nevertheless valid because in actuality—and

  despite what was printed on the warrant—her parole term did not end on March 15,

  2015. Instead—as the SAC also pleads—on September 29, 2011, “Cornel’s parole

  was retroactively suspended effective March 8, 2011.” SAC ¶ 10, ECF No. 17 at

  PageID #159 (emphasis added). It is unclear what exactly is meant by

  “suspension” of parole. But Kauahi apparently takes this September 29, 2011

  “retroactive suspension” of Cornel’s parole (which occurred after the warrant had

  issued on May 23, 2011) to mean that, effective March 8, 2011, Cornel no longer

  had a parole end date of March 15, 2015. 5 It was not until June 28, 2018 that the

  HPA “restored” Cornel’s parole to March 15, 2015 by “rescinding” its previous

  September 29, 2011 decision that suspended her parole. Id. ¶¶ 26-27, ECF No. 17

  at PageID #161.

                Under this interpretation of the SAC, even if Kauahi served an expired

  or facially invalid re-take warrant in 2018, Cornel was not illegally arrested—and
         5
           Under this reading of the SAC, the re-take warrant was invalid for a different reason—it
  had an incorrect parole end date. This invalidity, however, was partly a result of the delay in
  serving the warrant. If it has been served before September 29, 2011, it would not have been
  invalid.


                                                 14
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 15 of 21           PageID #: 345




  there would be no constitutional violations—because she had an outstanding parole

  violation that had never been adjudicated and was thus still subject to arrest.

               Kauahi bolsters this interpretation by proffering, in supplemental

  briefing, a declaration of Edmund Hyun (the chair of the HPA), and a

  corresponding copy of the June 28, 2018 letter from Hyun to Cornel. See ECF No.

  54-1 at PageID #327. The letter discusses the April 19, 2018 parole hearing, and

  says that the HPA retroactively “restored” Cornel’s parole release date to March

  15, 2015. ECF No. 54-2 at PageID #328. In turn, it refers to an

  “[a]ttached . . . Order of Discharge from Parole,” id., although a copy of the actual

  attachment is not provided with Hyun’s declaration. But Kauahi also points to an

  “Order of Discharge” that was proffered by Cornel in Exhibit “A” to her

  Opposition—an HPA order dated March 15, 2015 that states that Cornel “has

  served [her] sentence(s) and is released from further parole jurisdiction[.]” ECF

  No. 47-2 at PageID #265. Kauahi asks the court to incorporate Hyun’s June 28,

  2018 letter into the SAC by reference, and then posits that the March 15, 2015

  Order of Discharge in Cornel’s Exhibit “A” is the same Order of Discharge

  referred to in Hyun’s letter—all as proof to support Kauahi’s theory that Cornel’s




                                            15
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 16 of 21                         PageID #: 346




  arrest in February 2018 was valid because she had not actually been discharged

  from parole in March of 2015. See ECF No. 53 at PageID #300-01.6

                 Cornel, however, disputes Kauahi’s reading of the SAC. Cornel’s

  theory (despite some contradictory allegations in her SAC) is apparently that the

  re-take warrant is correct (and remained correct) because her parole was actually

  discharged on March 15, 2015 well before Kauahi served the warrant in 2018.

  Cornel disputes the proposition that the Order of Discharge dated March 15, 2015

  was only issued, or only became effective, retroactively on June 28, 2018. Under

  this theory, Kauahi would have had no authority to arrest Cornel in 2018. See ECF

  No. 53 at PageID #300-01 (arguing that “[t]he date of discharge on the ‘Order of

  Discharge’ dated March 15, 2015, mirrors and corroborates the ‘Maximum Parole

         6
            Although the SAC does indeed refer to the June 28, 2018 letter, see SAC ¶ 26, ECF No.
  17 at PageID #161, it is inappropriate to incorporate the actual letter to supplement the SAC’s
  allegations because Kauahi would be using it—and the truth of its contents—as a defense. The
  incorporation-by-reference doctrine only allows a court to incorporate a document “if the
  [complaint] refers extensively to the document or the document forms the basis of the plaintiff’s
  claim.” Khoja, 899 F.3d at 1002 (citation and quotation marks omitted). But a document cannot
  be incorporated if it “merely creates a defense to the well-pled allegations in the complaint
  [because] that document did not necessarily form the basis of the complaint. Otherwise,
  defendants could use the doctrine to insert their own version of events into the complaint to
  defeat otherwise cognizable claims.” Id. (citations omitted).
           Moreover, even if a document is incorporated by reference, “it is improper to assume the
  truth of an incorporated document if such assumptions only serve to dispute facts stated in a
  well-pleaded complaint.” Id. at 1003. “This admonition is, of course, consistent with the
  prohibition against resolving factual disputes at the pleading stage.” Id. (citations omitted). That
  is, “the doctrine is not a tool for defendants to short-circuit the resolution of a well-pleaded claim
  [and] [f]or this same reason, what inferences a court may draw from an incorporated document
  should also be approached with caution.” Id.


                                                   16
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 17 of 21                        PageID #: 347




  Term’ on the face of the warrant. . . . The most logical and plausible

  conclusion . . . is that the warrant was invalid by the date of its service on February

  2, 2018, years after the Plaintiff’s parole had concluded and from which she was

  discharged by operation of law and/or order”).

                 Although Kauahi’s theory of defense—i.e., that Cornel’s arrest was

  valid and not unconstitutional—might prove to be correct, it would be improper to

  decide in his favor at this motion-to-dismiss stage. His theory requires

  consideration of evidence and an interpretation of the meaning of different factual

  allegations and of the proffered exhibits—an analysis that might be considered at a

  summary judgment stage, but is inappropriate at this Rule 12(b)(6) stage.

  Construing the SAC’s allegations in favor of Cornel, and accepting at least the key

  factual allegations as true, Cornel has pled “sufficient factual matter . . . to ‘state a

  claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

  Twombly, 550 U.S. at 570). At minimum, the court is unable to determine

  Cornel’s actual parole discharge date, and thus is unable to decide whether she was

  arrested after she had been discharged from parole. 7


         7
           Because the court is allowing Cornel to file a Third Amended Complaint to address—if
  she can—the deficiencies that the court has identified with the state law claims, the court will
  also allow Cornel—if she deems it necessary—to clarify any inconsistent factual allegations as a
  whole, consistent with Federal Rule of Civil Procedure 8(d)(3) (allowing a party to “state as
  many separate claims . . . as it has, regardless of consistency”). For instance, paragraph 12 of the
                                                                                       (continued . . .)

                                                   17
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 18 of 21                        PageID #: 348




                And this uncertainty about whether Cornel had been discharged from

  parole before her arrest precludes the court from dismissing federal claims against

  Kauahi at this stage (even if he was not motivated by malice under state law).

  According to Cornel’s reading of the SAC, Kauahi arrested Cornel based on a

  facially invalid warrant and after her parole had expired.

                Kauahi also argues that probable cause was not even necessary for

  him to arrest Cornel and that he did not even need a warrant. See, e.g., United

  States v. Butcher, 926 F.2d 811, 814 (9th Cir. 1991) (“[P]robable cause is not

  required to arrest a parolee for a violation of parole. Warrantless arrests of parole

  violators are also valid.”). But Kauahi’s theory depends on an arrestee actually

  being on parole when arrested.8



  (. . . continued)
  SAC alleging that when the “HPA requested and obtained the Arrest Warrant[,] HPA had no
  authority to execute the Arrest Warrant as Ms. Cornel had already been discharged by the HPA,”
  appears to be inconsistent with the balance of the SAC. See, e.g., Tamayo v. Blagojevich, 526
  F.3d 1074, 1086 (7th Cir. 2008) (“Although our pleading rules do not tolerate factual
  inconsistencies in a complaint, they do permit inconsistencies in legal theories.”) (citation
  omitted).
         8
         The HPA issued the re-take warrant under authority of Hawaii Revised Statutes
  (“HRS”) § 353-65, which provides in part:

         The power to retake and reimprison a paroled prisoner is conferred upon the
         [HPA’s] administrative secretary or the administrative secretary’s designee, who
         may issue a warrant authorizing all of the officers named therein to arrest and
         return to actual custody any paroled prisoner. The superintendent of Hawaii state
         prison, the chief of police of each county and all police officers of the State or of
                                                                                       (continued . . .)

                                                   18
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 19 of 21                       PageID #: 349




                 Moreover, even if Cornel had not been discharged from parole when

  Kauahi arrested her in 2018—given the seven-year delay in service—the ultimate

  question for purposes of a Fourth Amendment § 1983 claim would likely be

  whether her arrest was reasonable, considering all the circumstances. See, e.g.,

  Sherman v. U.S. Parole Comm’n, 502 F.3d 869, 883 (9th Cir. 2007) (“By now it is

  clear that parole searches and seizures must ‘pass muster under the Fourth

  Amendment test of reasonableness.’”) (quoting Latta v. Fitzharris, 521 F.2d 246,

  248-49 (9th Cir. 1975) (en banc)). “Under the general Fourth Amendment

  approach, [courts] assess reasonableness by examining the totality of the




  (. . . continued)
           any county, and all prison officers shall execute any such order in like manner as
           ordinary criminal process. (Emphasis added).

          Given the nature of a re-take warrant, the court requested supplemental briefing from the
  parties as to whether State of Hawaii v. Owens, 116 Haw. 172, 172 P.3d 484 (2007) could apply
  to an HPA re-take warrant. Owens held that Rule 9(c)(3)(i) of the Hawaii Rules of Penal
  Procedure (“HRPP”) requires service of arrest warrants “in both pre-conviction and post-
  conviction contexts without unnecessary delay.” Id. at 173, 172 P.3d at 485. The requirement in
  HRS § 353-65 that re-take warrants be executed “in like manner as ordinary criminal process”
  suggests that Owens—and its holding that a post-conviction warrant be executed “without
  unnecessary delay”—should apply equally to a re-take warrant. Nevertheless, the court need not
  decide at this time whether to apply Owens because the state law claims have been dismissed
  without prejudice. And even if Owens did apply, the question whether the re-take warrant was
  served “without unnecessary delay” under HRPP 9(c)(3)(i) cannot be decided at a motion-to-
  dismiss stage, and would largely duplicate the question whether Cornel’s arrest was “reasonable”
  under the Fourth Amendment.



                                                  19
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 20 of 21                          PageID #: 350




  circumstances and balancing the intrusion on the individual’s privacy against the

  promotion of legitimate governmental interests.” Id. 9

                 Answering this question cannot be made at a motion-to-dismiss stage,

  given the SAC’s allegations. See, e.g., SAC ¶ 21, ECF No. 17 at PageID #160

  (alleging that Cornel “was available for service while the [re-take] Warrant was

  outstanding, and Ms. Cornel did not engage in any behavior that could be

  considered an intentional avoidance of service.”). Likewise, it is premature to

  address a § 1983 due process claim. Assessing whatever process was due would

  depend on whether Cornel had been discharged from parole when Kauahi arrested

  her.

                                         V. CONCLUSION

                 For the foregoing reasons, Defendant Dexter Kauahi’s Second Motion

  to Dismiss Plaintiff’s Second Amended Complaint, ECF No. 39, is GRANTED in

         9
           For that reason, it is also premature to address Kauahi’s claim of qualified immunity
  under federal law. See Keates, 883 F.3d at 1234 (“Determining claims of qualified immunity at
  the motion-to-dismiss stage raises special problems for legal decision making.”) (citation
  omitted). “If the operative complaint ‘contains even one allegation of a harmful act that would
  constitute a violation of a clearly established constitutional right,’ then plaintiffs are ‘entitled to
  go forward’ with their claims.” Id. at 1235 (quoting Pelletier v. Fed. Home Loan Bank of S.F.,
  968 F.2d 865, 872 (9th Cir. 1992)). But even if Kauahi is not entitled to qualified immunity
  now, he could still be entitled to qualified immunity at summary judgment. See id. (“[A]
  decision at the motion-to-dismiss stage sheds little light on whether the government actors might
  ultimately be entitled to qualified immunity ‘were the case permitted to proceed, at least to the
  summary judgment stage’ and the court is presented with facts providing context for the
  challenged actions.”) (quoting Kwai Fun Wong v. United States, 373 F.3d 952, 957 (9th Cir.
  2004)).


                                                    20
Case 1:19-cv-00236-JMS-RT Document 56 Filed 06/17/20 Page 21 of 21                  PageID #: 351




  Part and DENIED in Part. The state law claims alleging false arrest/imprisonment

  and gross negligence against Kauahi are DISMISSED without prejudice. The

  Motion to Dismiss, however, is DENIED as to the federal claims against Kauahi

  under 42 U.S.C. § 1983. By July 8, 2020, Cornel may file a Third Amended

  Complaint addressing, if possible, the deficiencies identified in this Order as to the

  state law claims, and—if Cornel desires—clarifying factual inconsistencies as a

  whole.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, June 17, 2020.




                                                     /s/ J. Michael Seabright
                                                    J. Michael Seabright
                                                    Chief United States District Judge




  Cornel v. Hawaii et al., Civ. No. 19-00236 JMS-RT, Order Granting in Part and Denying in Part
  Defendant Dexter Kauahi’s Second Motion to Dismiss

                                               21
